Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 14, 2021

The Court of Appeals hereby passes the following order:

A21A1624. SUSONG v. MATYAC et al.

      This appeal was docketed on June 14, 2021. With Monday, July 5 being a state
holiday, appellant Shawn Susong’s initial brief was due on July 6, 2021. Rule 23 (a)
(appellant’s brief is due within 20 days of docketing). As of July 13, 2021, however,
Susong had neither filed an initial brief nor asked for an extension of time to do so.
This appeal is therefore DISMISSED. Id. (appellant’s failure to file a timely initial
brief, “unless extended upon motion for good cause shown, may result in the
dismissal of the appeal”).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/14/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.